DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-6 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-6 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) based on the type of a printing medium, an amount of a coloring material on the printing medium per unit area, and an image printed on the printing medium and using a machined learned model, estimating section configured to estimate, based on the selection information and the imaging information, by using the machine-learned model a limit value indicating a maximum value or a minimum value of an amount of the coloring material to be used for printing on the printing medium by the printing section per unit area; and a creating section configured to create, by using the limit value, a color conversion profile including information regarding mapping between a coordinate value in a color space and an amount of the coloring mater. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art


The other art is US Publication No. 2012/0224199 to Fukuda et al.  which teaches a second chromaticity value feature is corrected and approximated to a first chromaticity value feature, a new limit value for an ink amount is determined based on the second chromaticity value feature after the approximation, optimization is performed by designating an ink amount which is equal to or less than the newly determined limit value when an ink amount reproducing a hue value represented by a lattice point is determined by the optimization of the ink amount with the use of an object function for evaluating image quality when the designated amount of ink is made to adhere to a first print medium, the ink amount determined by the optimization is converted with a conversion relationship based on the first chromaticity value feature and the second value chromaticity feature. However, Fukuda et al.  fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 09/15/2021 where the Applicants hereby elect, Species I, claims 1-6.

The claims have been amended as follows: 
7. (Cancelled).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/ANDREW H LAM/               Primary Examiner, Art Unit 2675